IN 'I`HE UNITED STATES DlS'l`RlCT COURT
FOR THE SOUTHERN DISTRICT OF Ol-ll()
WESTERN DIVISION

UNITED STATES OF Al\/IERICA._

Plaintit`f,
Case No. 3:()8€1'28
vs.
JUDGE WALTER H. RICE
MARCUS C. HOLT,

Defendant.

 

DEClSlON AND ENTRY FlNDlNG DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, BUT DECLINING TO REVOKE SAl\/IE;
ALLEGATION ll DISMISSED; DEFENDANT CONTINUED ON
SUPERVISED RELEASE WITH ONE ADDITIONAL CONDlTlON; RlGHT
OF APPEAL EXPLAINED AND UNDERSTOOD; NEITHER COUNSEL HAD
ANY PROCEDURAL OR SUBSTANTIVE OBJECTIONS TO THlS COURT’S
DlSPOSITION; TERMINATION ENTRY

 

On January 8, 2019, the Det`endant, having previously been found in violation ot`his
supervised release vvhich began l\/Iay 25, 2017, appeared in open Court for final disposition

On the aforesaid January 8_, 2019, the Defendant admitted to allegation number l l in a
Second Amended Complaint directing him to show cause vvhy that status should not be revoked
The Court accepted the Defendant’s admission and, once again, found Defendant in violation of
his supervised release

lt having later come to this Court’s attention that Det`endant did, indeed, have a driver’s
license, the converse ot` Which Was the predicate for allegation number ll, said allegation was

dismissed

Pursuant to the record made on the aforesaid January 8, 2019, the Court, although finding
Det`endant in violation ol`his supervised release, declined to revoke same; rather, Det`endant was
continued on supervised release, upon the express condition that he be in contact with and
mentor with Julius Ruby.

Following the above, the Det`endant was orally explained his right of appeal, and he
indicated an understanding of same. Neither counsel for the Government nor for Defendant had

any procedural or substantive objections to this Court’s disposition

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

nas@»

February 8, 2019 WALTER H. RICE
UNITED STA'[`ES DISTRICT .lUDGE

 

Copies to:

Counsel of record

